
	

113 HR 1101 IH: Homeowners and Taxpayers Protection Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1101
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To strengthen America’s financial infrastructure, by
		  requiring pre-funding for catastrophe losses using private insurance premium
		  dollars to better prepare and protect homeowners from natural catastrophes and
		  to protect taxpayers from massive bailouts, and to provide dedicated funding
		  from insurance premiums to improve catastrophe preparedness, loss prevention
		  and mitigation, and to improve the availability and affordability of private
		  market homeowners insurance coverage for catastrophic events, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Homeowners and Taxpayers Protection Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Definitions.
					Title I—TAXPAYER PROTECTION, PRE-FUNDED CATASTROPHE RECOVERY, AND
				MARKET STABILIZATION
					Sec. 101. National Commission on Natural Catastrophe
				Preparation and Protection.
					Sec. 102. Pre-funded and privately financed catastrophe
				recovery program.
					Sec. 103. Post-catastrophe market stabilization program for
				liquidity loans.
					Sec. 104. Termination.
					Title II—CATASTROPHE READINESS, CITIZEN AND COMMUNITY
				PREPAREDNESS, AND MITIGATION
					Sec. 201. National Readiness, Preparedness, and Mitigation
				Committee.
				
			2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)The economy of the
			 United States, the American taxpayers, and all homeowners need to be better
			 prepared for, and more protected from, major natural catastrophes.
				(2)Taking into
			 consideration the current economic and fiscal challenges facing the United
			 States, it is more important than ever to fortify our Nation’s financial
			 infrastructure to be fully prepared for major natural catastrophes and to
			 mitigate the risk of catastrophe as much as possible.
				(3)When major
			 catastrophes hit, the Federal Government is called upon to provide significant
			 funding and services to support recovery.
				(4)The costs of
			 post-catastrophe Federal bailouts are borne by all taxpayers and
			 can create a disincentive to fully prepare for catastrophes.
				(5)Historically, the
			 budget for Federal Government has assumed there will be no natural
			 catastrophes, and this lack of pre-funding for catastrophes contributed
			 substantially to annual budget deficits and growing national debt.
				(6)The Budget Control
			 Act of 2011 ends an era of unbudgeted recovery assistance and authorizes a
			 fixed level of annual funding for catastrophes relief.
				(7)The amount of
			 future catastrophe relief funding is capped at the average amount spent on
			 natural catastrophes during the previous 10 years with the high and low years
			 removed.
				(8)By removing the
			 high and low years, the law now caps catastrophes spending at a level that is
			 less than 60 percent of the amount spent on catastrophe relief during the
			 previous 10 years.
				(9)Responsibly
			 managing Government spending is a top congressional priority, especially in
			 light of the unprecedented fiscal challenges facing the Nation.
				(10)Natural
			 catastrophes will continue to occur, and the exposure to catastrophe risk is
			 growing. Scientists warn that future catastrophes will inevitably cause losses
			 far in excess of prior events, and these losses could exceed the limited
			 capacity in the private market to cover claims and remain viable to insure
			 properties after massive catastrophic events.
				(11)In 2011, the
			 earthquake centered in Virginia that shook the East Coast and the extreme
			 weather and deadly super tornadoes that ripped across the country provided
			 powerful reminders that natural catastrophes can strike unexpectedly, severely
			 damaging areas not thought to be at high risk, and no region is immune from the
			 threat of natural catastrophe.
				(12)In 2012, the
			 devastation caused by Superstorm Sandy demonstrated yet again the need for a
			 mechanism to ensure that privately funded monies will be available if needed
			 following mega-catastrophes.
				(13)To successfully
			 transition to a more limited and targeted Federal role in post-event
			 catastrophe funding, communities must be better prepared for future
			 catastrophes, the risk of damage must be mitigated, and individuals must have
			 greater access to private market protection against catastrophe risk.
				(14)The private
			 insurance market alone does not have sufficient capacity to efficiently address
			 the timing risk presented by major natural catastrophes, and there is no
			 guarantee that the level of capacity that does exist will continue to be
			 available from one year to the next or that consumers have the resources to
			 adjust to significant price swings in the cost of the capital for available
			 capacity.
				(15)Disruptions in
			 insurance availability and affordability will continue to harm economic
			 activity in States exposed to major catastrophes and place significant burdens
			 on residents of these States.
				(16)Consumers in many
			 areas around the country cannot find homeowners insurance in the private
			 market, and affordability and availability challenges will grow dramatically
			 when future major catastrophes strike.
				(17)Hurricane
			 Katrina, Superstorm Sandy, and other recent catastrophes confirm that the
			 economic harm from natural catastrophes has a disproportionate impact upon the
			 poor and middle class because areas most frequently and adversely impacted by
			 catastrophic hurricanes have disproportionately high rates of poverty and
			 housing stock valued well below State averages.
				(18)A new
			 public-private partnership approach to deal more effectively with major natural
			 catastrophes would more efficiently leverage the public sector and establish a
			 limited, less expensive, more focused role for government while also maximizing
			 the capabilities of the private sector.
				(19)A privately
			 funded backstop can provide more protection at lower cost for consumers while
			 also strengthening America’s financial infrastructure to deal with natural
			 catastrophes by increasing capacity and providing more market stability after a
			 catastrophe.
				(20)Cost savings can
			 lower premiums for consumers and be used to encourage better prevention and
			 mitigation in lieu of post-event bailouts.
				(21)A financial
			 backstop can be structured to be fully funded to protect taxpayers from
			 bailouts and insurance policyholders from subsidies upon which the current
			 system relies.
				(22)A public-private
			 partnership model, with an appropriately structured backstop, can protect
			 against the timing risk presented by major natural catastrophes, spread risk
			 more broadly, and enable private direct insurers to underwrite and price
			 insurance for large-scale catastrophes more efficiently and with less risk of
			 insolvency or financial distress while making insurance more available and
			 affordable for consumers.
				(23)A public-private
			 partnership model can be structured to include and encourage participation by
			 private market reinsurers.
				(24)Incentives and
			 requirements can be created to improve prevention and mitigation measures at
			 the State and local levels, including strong building codes, effective
			 retrofits for existing homes, and sensible land use policies to prohibit
			 further development in environmentally sensitive areas that are highly exposed
			 to catastrophe.
				(25)For the majority
			 of Americans, their home is their single biggest asset and protecting that
			 investment is important to the economic health of millions of Americans, to
			 social stability; and to the health of the banking system and broader
			 economy.
				(26)The financial
			 crisis of 2008 and recent fiscal challenges confirm the value of taking action
			 in advance to strengthen America’s financial infrastructure through a privately
			 funded backstop rather than waiting for a future crisis or collapse to take
			 emergency action in the form of bailouts.
				(27)It is in the best
			 interests of the Nation to take responsible action now to begin to build a
			 financial backstop that will help protect a recovering American economy and
			 mitigate the economic or financial shock that could result from a major
			 catastrophic event.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to better prepare
			 and protect homeowners and taxpayers from major natural catastrophe;
				(2)to establish a
			 fully funded program for catastrophe losses to strengthen the financial
			 infrastructure of the United States;
				(3)to protect
			 taxpayers from bailouts and subsidies related to the financing of
			 post-catastrophe catastrophe relief;
				(4)to develop a
			 public-private partnership that maximizes and supplements private market
			 capacity, increases the spread of risk, and increases market stability;
				(5)to reduce the size
			 of State government insurance exposure;
				(6)to make private
			 market homeowners insurance more available and affordable;
				(7)to improve
			 emergency preparedness;
				(8)to encourage
			 individuals and communities to adopt mitigation and prevention measures that
			 reduce losses from such catastrophes; and
				(9)to fortify the
			 Nation’s capacity to assist in the financial recovery from major
			 catastrophes.
				3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Actuarially
			 soundThe term actuarially sound means, with
			 respect to premiums, that premiums are determined according to principles of
			 actuarial science to be adequate, but not excessive, in the aggregate to pay
			 current and future obligations, including the expected annualized cost of all
			 claims, loss adjustment expenses, and all administrative costs.
			(2)Covered
			 eventThe term covered event means the occurrence
			 of one or more of the events specified in section 102(c) that causes a loss or
			 series of losses.
			(3)Covered
			 stateThe term covered States means, with respect
			 to a State plan, a State covered by the plan.
			(4)Eligible state
			 planThe term eligible State plan means a State
			 plan or multi-State plan that meets the requirements of section 102(d).
			(5)Emergency
			 response providersThe term emergency response
			 providers has the meaning given such term in section 2 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101).
			(6)FundThe
			 term Fund means the Catastrophe Preparedness Fund established
			 under section 102(g).
			(7)Insured
			 lossThe term insured loss means any loss and
			 associated loss adjustment expense insured or reinsured by an eligible State
			 plan.
			(8)Liquidity
			 loanThe term liquidity loan means a loan to an
			 eligible State plan made under section 103.
			(9)Multi-state
			 planThe term multi-State plan means a State plan
			 described in paragraph (13)(A)(ii) of this section.
			(10)Qualified
			 entityThe term qualified entity means a private
			 market reinsurer or other private sector entity that has satisfied the criteria
			 established by the Secretary to be treated as a qualified entity for the
			 purposes of section 102(e).
			(11)SecretaryThe
			 term Secretary means the Secretary of the Treasury except as
			 specifically provided otherwise.
			(12)StateThe
			 term State includes the several States of the United States, the
			 District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth
			 of the Northern Mariana Islands, the United States Virgin Islands, and American
			 Samoa, and any other territory or possession of the United States.
			(13)State
			 planThe term State plan means a plan that—
				(A)is created or
			 administered by—
					(i)a
			 single State; or
					(ii)two
			 or more States; and
					(B)provides insurance
			 or reinsurance protection to address natural catastrophe preparedness and
			 protection, and in the case of a plan described in subparagraph (A)(ii),
			 provides such protection as part of a program covering multiple States.
				ITAXPAYER
			 PROTECTION, PRE-FUNDED CATASTROPHE RECOVERY, AND MARKET STABILIZATION
			101.National
			 Commission on Natural Catastrophe Preparation and Protection
				(a)EstablishmentTo
			 effectuate a stronger public-private partnership at the local, State, and
			 national levels regarding natural catastrophe preparation and protection, the
			 Secretary of the Treasury, in consultation with the Secretary of Homeland
			 Security, shall establish a commission to be known as the National Commission
			 on Natural Catastrophe Preparation and Protection (in this title referred to as
			 the Commission).
				(b)DutiesThe
			 Commission shall meet for the purpose of advising the Secretary regarding the
			 estimated loss costs associated with the contracts for reinsurance protection
			 made available under this title and carrying out the functions specified in
			 this Act, including—
					(1)the development
			 and implementation of public education concerning the risks posed by natural
			 catastrophes;
					(2)the establishment
			 of a research priority for the development and implementation of prevention,
			 mitigation, recovery, and rebuilding strategies, that better prepare and
			 protect the United States from natural catastrophes;
					(3)the establishment
			 of a process for members of the Commission to deploy following every major
			 catastrophe to inspect and evaluate the handling of such catastrophes;
					(4)conducting
			 continuous analysis of the effectiveness of this Act and recommending
			 improvements to the Congress so that the costs of providing natural catastrophe
			 protection are decreased and so that the United States is better prepared;
			 and
					(5)ensuring that the
			 programs under this title are operated in a financially prudent manner and on
			 an actuarially sound basis consistent with the provisions of this title and is
			 not dependent on subsidy from taxpayers or consumers in areas that do not
			 reside in areas that have a high-risk to natural catastrophe loss, including by
			 monitoring the expenditure of funds for administrative purposes to promote
			 efficiency and economy in the operation and administration of the program and
			 to minimize the cost for participating States.
					(c)MembersThe
			 Commission shall consist of 14 members, as follows:
					(1)Homeland
			 security memberThe Secretary of Homeland Security or the
			 Secretary’s designee.
					(2)Appointed
			 members13 members appointed by the Secretary of the Treasury,
			 who shall consist of—
						(A)the Director of
			 the Federal Insurance Office of the Department of the Treasury, or the
			 Director’s designee;
						(B)a member of a
			 State legislature who can provide the perspective of State government;
						(C)one individual who
			 is an actuary;
						(D)one individual who
			 is employed in engineering;
						(E)one individual
			 representing the scientific community;
						(F)one individual
			 representing property and casualty insurers;
						(G)one individual
			 representing reinsurers;
						(H)one individual who
			 is a member or former member of the National Association of Insurance
			 Commissioners;
						(I)two individuals
			 who are consumers, including one consumer who is a homeowner who resides in an
			 area with relatively high exposure to natural catastrophe risk and one consumer
			 who resides in an area with relatively low exposure to natural catastrophe
			 risk;
						(J)one individual who
			 is an emergency response expert;
						(K)one individual
			 with expertise regarding capital markets; and
						(L)one individual
			 representing the residential construction community.
						(d)Treatment of
			 non-Federal membersEach member of the Commission who is not
			 otherwise employed by the Federal Government shall be considered a special
			 Government employee for purposes of sections 202 and 208 of title 18, United
			 States Code.
				(e)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services from individuals or groups recognized as experts in the fields of
			 actuarial science, meteorology, seismology, vulcanology, geology, structural
			 engineering, wind engineering, seismic engineering and hydrology, emergency
			 response, and other fields, under section 3109(b) of title 5, United States
			 Code, but at rates not in excess of the daily equivalent of the annual rate of
			 basic pay payable for level V of the Executive Schedule, for each day during
			 which the individual procured is performing such services for the Commission.
			 The Commission may also procure, and the Congress encourages the Commission to
			 procure, experts from universities, research centers, foundations, and other
			 appropriate organizations that could study, research, and develop methods and
			 mechanisms that could be utilized to strengthen structures to better withstand
			 the events covered by this Act.
				(f)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government shall be compensated at a rate of basic pay payable for level V of
			 the Executive Schedule, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission. All
			 members of the Commission who are officers or employees of the United States
			 shall serve without compensation in addition to that received for their
			 services as officers or employees of the United States.
				(g)Obtaining
			 data
					(1)AuthorityThe
			 Commission and the Secretary may solicit loss and exposure data and such other
			 information that they deem necessary to carry out their responsibilities under
			 this Act from eligible State plans, other governmental agencies, and bodies and
			 organizations that act as statistical agents for the insurance industry. The
			 Commission and the Secretary shall take such actions as are necessary to ensure
			 that confidential or proprietary information is disclosed only to authorized
			 individuals working for the Commission or the Secretary.
					(2)Confidentiality
						(A)In
			 generalInformation obtained by the Commission and the Secretary
			 pursuant to this Act with reference to which a request for confidential
			 treatment is made by the person furnishing such information—
							(i)shall be exempt
			 from disclosure under section 552 of title 5, United States Code; and
							(ii)shall not be
			 published or disclosed.
							(B)ExceptionSubparagraph
			 (A) shall not apply with respect to the publication or disclosure of any data
			 aggregated in a manner that ensures protection of the identity of the person
			 furnishing such data.
						(h)Authorization of
			 appropriationsThere is authorized to be appropriated—
					(1)$10,000,000 for
			 fiscal year 2013 for the initial expenses in establishing the Commission and
			 the initial activities of the Commission during such fiscal year that cannot
			 timely be covered by amounts that are deposited in the Fund pursuant to section
			 102(e)(5)(D); and
					(2)for fiscal year
			 2014 and each fiscal year thereafter, such sums as may be necessary to carry
			 out the activities of the Commission during each such fiscal year that cannot
			 timely be covered by amounts that are deposited in the Fund pursuant to section
			 102(e)(5)(D).
					(i)TerminationThe
			 Commission shall terminate upon the date specified in section 104(c).
				102.Pre-funded and
			 privately financed catastrophe recovery program
				(a)Program
			 authority
					(1)In
			 generalThe Secretary of the Treasury, in consultation with the
			 Secretary of Homeland Security, shall carry out a program under this section
			 that utilizes premiums from eligible State plans to provide additional capacity
			 and stability in the homeowners insurance market and improve the availability
			 and affordability of homeowners protection coverage to pre-fund future natural
			 catastrophe recovery by making available for purchase, only by eligible State
			 plans, contracts for reinsurance coverage under this section.
					(2)PurposeThe
			 program shall make available privately funded reinsurance coverage under this
			 section—
						(A)to diversify and
			 spread risk more efficiently and leverage the economies of pooling reinsurance
			 arrangements from different geographical areas of the country covering the
			 events specified in subsection (c);
						(B)to generate
			 additional capacity and provide stability to the homeowners insurance market by
			 encouraging States to develop or expand plans that address current market
			 challenges and assist homeowners in securing needed protection;
						(C)to improve the
			 availability and affordability of homeowners insurance for the purpose of
			 privately financing post-catastrophe recovery by facilitating the pooling and
			 spreading the risk of catastrophic financial losses from natural
			 catastrophes;
						(D)to improve the
			 solvency, capacity, and stability of homeowners insurance markets, supplement
			 private market reinsurance, and increase the spread of risk;
						(E)to encourage the
			 development and implementation of mitigation, prevention, recovery, and
			 rebuilding strategies to reduce future catastrophe losses; and
						(F)to recommend
			 methods to continuously improve the way the United States prepares for, reacts
			 to, and responds to catastrophes, including improvements to the Catastrophe
			 Preparedness Fund established under section 102(g).
						(3)Contract
			 principlesUnder the program under this section, the Secretary
			 shall offer reinsurance coverage through contracts with eligible State plans,
			 which contracts shall—
						(A)be priced on an
			 actuarially sound basis as specified in this section; and
						(B)provide coverage
			 based solely on insured losses within the State or States participating in the
			 eligible State plan purchasing the contract.
						(b)Qualified lines
			 of coverageEach contract for reinsurance coverage made available
			 under this section shall provide coverage for insured property losses covered
			 under primary insurance contracts to homeowners, mobile home owners, renters,
			 and condominium owners for covered events. Nothing in this Act shall be
			 interpreted to expand the terms, conditions, or scope of coverage or events
			 covered under insurance policies issued by insurers or eligible State
			 plans.
				(c)Covered
			 events
					(1)In
			 generalEach contract for reinsurance coverage made available
			 under this section shall cover losses insured or reinsured by the eligible
			 State plan purchasing the contract that are proximately caused by—
						(A)earthquakes;
						(B)events ensuing
			 from earthquakes, including fire and tsunami-related flood;
						(C)catastrophic
			 wildfires unrelated to earthquakes;
						(D)tropical cyclones
			 having maximum sustained winds of at least 74 miles per hour, including
			 hurricanes and typhoons;
						(E)tornadoes;
						(F)volcanic
			 eruptions;
						(G)catastrophic
			 winter storms; and
						(H)any other natural
			 catastrophe insured or reinsured under the eligible State plan purchasing the
			 contract.
						(2)DefinitionsThe
			 Secretary shall, by regulation, define the natural catastrophe events
			 identified under this subsection.
					(d)Eligible state
			 plansA State plan shall be an eligible State plan for purposes
			 of this section only if the State plan meets all of the following
			 requirements:
					(1)Program
			 designThe entity for the covered State or States that is
			 authorized to make such determinations certifies to the Secretary that the
			 State plan is a program, established by the covered State or States, that
			 provides—
						(A)insurance coverage
			 for insured property losses covered under primary insurance contracts for
			 residential property located in any covered State; or
						(B)reinsurance
			 coverage that is designed to improve availability or affordability, or both, in
			 the private insurance markets that offers coverage for insured property losses
			 covered under primary insurance contracts for residential property located in
			 any covered State.
						(2)OperationThe
			 entity for the covered State or States that is authorized to make such
			 determinations certifies to the Secretary that the State plan complies with the
			 following requirements:
						(A)Establishment;
			 governing bodyThe State plan shall be established by the covered
			 State or States and a majority of the members of the governing body of the
			 State plan shall be public officials or appointed by public officials.
						(B)RepaymentIf
			 any covered State has at any time appropriated amounts from the fund of the
			 State plan for any purpose other than payments made in connection with the
			 activities authorized under the State plan, the State shall have repaid such
			 amounts to the State fund, together with interest on such amounts.
						(C)Nondiscrimination
			 in coverageInsurance or reinsurance coverage, as applicable,
			 provided under the eligible State plan shall be made available on a
			 nondiscriminatory basis to all qualifying residents of any covered
			 State.
						(D)Prohibition of
			 cross-subsidizationThe State plan may not, except for charges or
			 assessments related to post-event financing or bonding, involve
			 cross-subsidization between any separate property and casualty lines covered
			 under the plan.
						(E)Reinsurance
			 premiumsIn the case of State plans providing reinsurance
			 coverage, the plan or the law in effect in each covered State shall require
			 that to the extent that reinsurance coverage made available under the program
			 under this section results in cost savings in providing insurance coverage for
			 risks in such State, such cost savings be reflected in premium rates charged to
			 consumers for such coverage.
						(F)TerminationThe
			 State plan shall include provisions that authorize the entity for the covered
			 State or States that is authorized to make such a determination to terminate
			 the State plan or, in the case of a multi-State plan, membership in such Plan,
			 if such entity determines that the State plan is no longer necessary to ensure
			 the availability or affordability of residential property insurance for all
			 residents of any covered State.
						(G)Actuarial
			 soundnessThe State plan shall have actuarially sound
			 rates.
						(3)Treatment of
			 earningsThe entity for the covered State or States that is
			 authorized to make such determinations certifies to the Secretary that the
			 State plan does not provide for redistribution of any part of any net profits
			 under the State plan to any insurer that participates in the State plan.
					(4)Support for
			 mitigation and prevention
						(A)RequirementsExcept
			 as provided in subparagraph (B), the Secretary determines that, for any year
			 for which the coverage is in effect, the provision of reinsurance coverage
			 under the program under this section to the State plan supports mitigation and
			 prevention of risk associated with covered events and that the State plan meets
			 all of the following requirements:
							(i)Building
			 codesEach covered State has in effect, or appropriate local
			 governments within each covered State have in effect, and enforce building
			 codes and standards that offer risk responsive resistance to earthquakes or
			 high winds.
							(ii)MitigationEach
			 covered State has taken actions to mitigate losses caused by natural
			 catastrophes.
							(iii)Prohibition of
			 price gougingEach covered State has in effect laws or
			 regulations sufficient to prohibit price gouging, during the term of
			 reinsurance coverage provided under the program under this section for the
			 State plan in any catastrophe area located within the covered State.
							(iv)Homeowners
			 insurance ratesFor any covered State that has in effect laws
			 that require insurers providing homeowners insurance to file their rates for
			 review or regulatory approval, the covered State has confirmed that homeowners
			 insurance rates associated with catastrophe coverage for covered events are
			 actuarially sound.
							(v)Land use and
			 zoning plansEach covered State, to the extent feasible, shall
			 encourage State and local government units to develop, comprehensive land use
			 and zoning plans that are designed to limit additional natural hazard exposure
			 and promote natural hazard mitigation.
							(vi)Emergency
			 preparedness actionsEach covered State, in consultation and
			 cooperation with localities in the State, the Administrator of the Federal
			 Emergency Management Agency, and other appropriate agencies and organizations,
			 shall have taken actions to continuously improve emergency preparedness.
							(B)Transition
			 periodTo provide sufficient time for adoption of the provisions
			 of this subsection and to support implementation of prevention and mitigation
			 measures set forth in subparagraph (A) of this paragraph, during the 5-year
			 period that begins on the date of the enactment of this Act, a State plan shall
			 not be precluded from qualifying as an eligible State plan because the
			 Secretary is unable to make any of the determinations required under
			 subparagraph (A).
						(e)Terms of
			 reinsurance contractsEach contract for reinsurance coverage
			 under this section shall be subject to the following terms and
			 conditions:
					(1)MaturityThe
			 contract shall have a minimum term of 1 year or such longer duration as the
			 Secretary may determine.
					(2)Payment
			 conditionThe contract shall authorize claims payments only for
			 eligible losses to the eligible State plan purchasing the coverage.
					(3)Retained losses
			 requirementFor each covered event, the contract shall not
			 reimburse any losses until the total incurred covered losses exceeds the
			 applicable attachment point established pursuant to subsection (f)(2).
					(4)Multiple
			 eventsThe contract shall cover any eligible losses from one or
			 more covered events that may occur during the term of the contract and shall
			 provide that if multiple events occur, the retained losses requirement under
			 paragraph (f) shall apply in the aggregate and not separately to each
			 individual event.
					(5)PricingThe
			 price of reinsurance coverage under the contract shall be an amount established
			 by the Secretary as follows:
						(A)RecommendationsThe
			 Secretary shall take into consideration the recommendations of the Commission
			 in establishing the price, but the price may not be less than the amount
			 recommended by the Commission.
						(B)Fairness to
			 taxpayersThe price shall be established at an actuarially sound
			 level that protects taxpayers from liability and takes into consideration
			 models that estimate losses from covered events.
						(C)Self-sufficiencyThe
			 rates for reinsurance coverage for an eligible State plan shall be established
			 at an actuarially sound level that produces expected premiums sufficient to
			 pay—
							(i)the
			 expected annualized cost of all claims;
							(ii)loss adjustment
			 expenses;
							(iii)the cost of
			 funding emergency preparedness and mitigation efforts; and
							(iv)the
			 costs of operating the Commission and all administrative costs of reinsurance
			 coverage offered under this subsection.
							The
			 expected annualized cost of all claims shall be comparable to amounts being
			 included in the price for similar layers of coverage in the private sector,
			 taking into account the savings associated with the funding mechanisms and the
			 non-profit and tax-exempt status of the Fund.(D)OffsetThe
			 Secretary shall ensure, to the maximum extent practicable, that in each fiscal
			 year an amount equal to any amount appropriated pursuant to section 101(h) for
			 such fiscal year is obtained from purchasers of reinsurance coverage under this
			 section by incorporating the costs described in subparagraph (C)(iv) of this
			 paragraph into the pricing of the contracts for such coverage.
						(6)Taxpayer
			 protection, rapid cash build-up, and post-event pricing adjustments
						(A)First 5
			 yearsNotwithstanding any other provision of this section, during
			 the first five years of the program under this section, the Secretary shall
			 increase the price that is charged for reinsurance coverage provided under the
			 program under this section by at least five percent, or such higher amount as
			 the Secretary deems, above the actuarially sound price calculated under
			 paragraph (5), to facilitate and accelerate the accumulation of reserves and to
			 support the creation of the readiness, preparedness, and mitigation grant
			 program under section 201.
						(B)Post-eventNotwithstanding
			 any other provision of this section, after any covered event triggering any
			 payment under a contract for reinsurance coverage that requires the Fund to
			 issue obligations under subsection (g)(4) to make such payment and to provide
			 additional taxpayer protection and ensure that the program under this section
			 is fully funded on an ongoing basis, the Secretary shall require the inclusion
			 of an additional amount in the price that is charged for reinsurance coverage
			 provided under the program equal to at least five percent of the actuarially
			 sound price calculated under paragraph (5) to ensure that the program collects
			 all revenue necessary—
							(i)to
			 provide the reinsurance coverage authorized under this section;
							(ii)to
			 administer the program under this section, and
							(iii)to
			 account for any losses paid with funds acquired from obligations issued under
			 subsection (g)(4) during a period having a duration not longer than five years,
			 if feasible.
							Any such
			 obligations issued under subsection (g)(4) shall be repaid in full from the
			 surcharges assessed under this paragraph.(7)InformationThe
			 contract shall contain a condition providing that the Commission may require
			 the eligible State plan that is covered under the contract to submit to the
			 Commission all information regarding the eligible State plan relevant to the
			 duties of the Commission, as determined by the Secretary.
					(8)Additional
			 contract optionThe contract shall provide that the purchaser of
			 the contract may, during the term of such original contract, purchase
			 additional contracts from among those offered by the Secretary at the beginning
			 of the term, subject to the limitations under subsection (f), at the prices at
			 which such contracts were offered at the beginning of the term, prorated based
			 upon the remaining term as determined by the Secretary. Such additional
			 contracts shall provide coverage beginning on a date 15 days after the date of
			 purchase, but shall not provide coverage for losses for an event that has
			 already occurred. Eligible State plans may arrange for prospective contracts
			 for planning purposes and to enhance stability and predictability in managing
			 risk and accounting for costs associated with risk transfer.
					(9)Other
			 termsThe contract shall contain such other terms as the
			 Secretary considers necessary to carry out this Act and to ensure the long-term
			 financial integrity of the program under this section. The contract shall also
			 specify how payouts shall be administered if multiple events occur that affect
			 more than one eligible State plan.
					(10)Encouragement
			 for private sector to participate
						(A)Establishment of
			 competitive procedureThe Congress encourages private market
			 reinsurers and other private sector entities to participate in the program
			 under this section. Accordingly, the Secretary shall establish, by regulation,
			 a competitive procedure under this paragraph that provides qualified entities
			 an opportunity, on a basis consistent with the contract cycle established under
			 this section by the Secretary, to offer to provide, in lieu of reinsurance
			 coverage under this section, reinsurance coverage that is substantially similar
			 to coverage otherwise made available under this section.
						(B)Competitive
			 procedureUnder the procedure established under this
			 paragraph—
							(i)the
			 Secretary shall establish criteria for private insurers, reinsurers, and
			 capital market companies, and consortia of such entities to be treated as
			 qualified entities for purposes of this paragraph, which criteria shall require
			 such an entity to have at all times capital sufficient to satisfy the terms of
			 the reinsurance contracts and shall include such other industry and credit
			 rating standards as the Secretary considers appropriate;
							(ii)not
			 less than 30 days before the beginning of each contract cycle during which any
			 reinsurance coverage under this section is to be made available, the Secretary
			 may request proposals and shall publish in the Federal Register the rates and
			 terms for contracts for coverage under this section that are to be made
			 available during such contract cycle;
							(iii)the Secretary
			 shall provide qualified entities a period of not less than 10 days (which shall
			 terminate not less than 20 days before the beginning of the contract cycle) to
			 submit to the Secretary a written expression of interest in providing
			 reinsurance coverage in lieu of the coverage otherwise to be made available
			 under this section;
							(iv)the
			 Secretary shall provide any qualified entity submitting an expression of
			 interest during the period referred to in clause (iii) a period of not less
			 than 20 days (which shall terminate before the beginning of the contract cycle)
			 to submit to the Secretary an offer to provide, in lieu of the reinsurance
			 coverage otherwise to be made available under this section, coverage that is
			 substantially similar to such coverage;
							(v)if
			 the Secretary determines that an offer submitted during the period referred to
			 in clause (iii) is a bona fide offer to provide reinsurance coverage during the
			 contract cycle at rates and terms that are substantially similar to the rates
			 and terms for reinsurance coverage otherwise to be provided under this section
			 by the Secretary, the Secretary shall accept the offer (if still outstanding)
			 and, notwithstanding any other provision of this Act, provide for such entity
			 to make reinsurance coverage available in accordance with the offer; and
							(vi)if
			 the Secretary accepts an offer pursuant to clause (v) to make reinsurance
			 coverage available, notwithstanding any other provision of this Act, the
			 Secretary shall reduce, to an equivalent extent, the amount of reinsurance
			 coverage available under this section during the contract cycle to which the
			 offer relates, unless and until the Secretary determines that the entity is not
			 complying with the terms of the accepted offer.
							(11)Participation
			 by multi-state plansThe Congress hereby explicitly encourages
			 States to create and maintain catastrophe funds for their States or with other
			 States, and nothing in this Act may be interpreted to prohibit or discourage
			 the creation of multi-State plans, or the participation by such plans in the
			 program established pursuant to subsection (a). The Secretary shall, by
			 regulation, provide for the application of the provisions of this Act to
			 multi-State catastrophe insurance and reinsurance plans. The Commission shall
			 develop a process to evaluate and encourage the creation of regional programs
			 and approaches to advance the purposes of this Act through the establishment of
			 multi-State plans.
					(f)Treatment of
			 insured losses and maximum federal liability
					(1)Available levels
			 of retained lossesIn making reinsurance coverage available under
			 this section, the Secretary shall make available for purchase contracts for
			 such coverage that require the sustainment of retained losses from covered
			 events (as required under subsection (e)(3) for payment of eligible losses) in
			 various amounts, as the Secretary, in consultation with the Commission,
			 determines appropriate and subject to the requirements under paragraph
			 (2).
					(2)Standard
			 attachment point
						(A)EstablishmentThe
			 Secretary, in consultation with the Commission, shall establish a standard
			 attachment point at which coverage is provided to eligible State plans for all
			 contracts.
						(B)ConsiderationsIn
			 setting a standard attachment point, the Secretary and the Commission shall
			 take into consideration—
							(i)how
			 many and which eligible State plans are seeking contracts for reinsurance
			 coverage under this section;
							(ii)the
			 capital and surplus positions of the eligible State plans;
							(iii)the coverage
			 preferences of eligible State plans;
							(iv)the
			 availability and price of reinsurance in the private market;
							(v)that
			 pooling reinsurance from different geographic locations and covering different
			 events is more efficient than stand-alone programs;
							(vi)affordability of
			 homeowners insurance; and
							(vii)other factors
			 deemed appropriate to operating a long-term national reinsurance backstop
			 program.
							(C)UseThe
			 standard attachment point established pursuant to this paragraph shall be used
			 in establishing reinsurance contracts for each eligible State plan, unless the
			 Secretary, in consultation with the Commission, determines that market
			 conditions or the financial position of an eligible State plan warrants a lower
			 attachment point in a contract for such eligible State plan in a given
			 year.
						(D)Lower attachment
			 pointsIf a reinsurance contract is contemplated for an eligible
			 State plan having an attachment point lower than the standard attachment point,
			 the cost of such contract shall include or otherwise take into account the
			 additional costs associated with such additional layer of protection.
						(3)Minimum level of
			 retained lossesFor each covered event, the minimum level of
			 retained losses shall be the amount of cash available to the eligible State
			 plan to pay covered losses.
					(4)Ceiling coverage
			 levelNotwithstanding any other provision of law and subject to
			 any limitations in future appropriations Acts, the aggregate potential
			 liability for payment of claims under all contracts for reinsurance coverage
			 sold under this title to any single eligible State plan during a 12-month
			 period shall not exceed the difference between—
						(A)the amount equal
			 to the covered loss projected to be incurred once every 600 years from a single
			 event by the eligible State plan; and
						(B)the amount equal
			 to the cash available in the eligible State plan to pay covered losses.
						(g)Catastrophe
			 preparedness fund for pre-Funding preparedness and recovery
					(1)EstablishmentThere
			 is established within the Treasury of the United States a fund to be known as
			 the Catastrophe Preparedness Fund.
					(2)CreditsThe
			 Fund shall be credited with—
						(A)amounts received
			 from the sale of contracts for reinsurance coverage under this section;
						(B)any amounts
			 borrowed under paragraph (4);
						(C)any amounts earned
			 on investments of the Fund pursuant to paragraph (5); and
						(D)such other amounts
			 as may be credited to the Fund.
						(3)UsesAmounts
			 in the Fund shall be available to the Secretary only for the following
			 purposes:
						(A)Contract
			 paymentsFor payments to covered purchasers under contracts for
			 reinsurance coverage under this section for eligible losses under such
			 contracts.
						(B)Commission
			 costsFor the operating costs of the Commission.
						(C)Administrative
			 expensesFor the administrative expenses incurred by the
			 Secretary in carrying out the reinsurance program under this Act.
						(D)Cost of national
			 readiness, preparedness, and mitigation committeeFor the
			 operating costs of the National Readiness, Preparedness, and Mitigation
			 Committee established under section 201 and for disbursements under section
			 201(f)(2) for catastrophe readiness, preparedness, prevention, and
			 mitigation.
						(E)TerminationUpon
			 termination under section 104, as provided in such section.
						(4)Liquidity
						(A)AuthorityTo
			 the extent that the amounts in the Fund are insufficient to pay claims and
			 expenses under paragraph (3), the Secretary may issue such obligations of the
			 Fund as may be necessary to cover the insufficiency and shall purchase any such
			 obligations issued.
						(B)Public debt
			 transactionFor the purpose of purchasing any such obligations,
			 the Secretary may use as a public debt transaction the proceeds from the sale
			 of any securities issued under chapter 31 of title 31, United States Code, and
			 the purposes for which securities are issued under such chapter are hereby
			 extended to include any purchase by the Secretary of such obligations under
			 this paragraph.
						(C)Characteristics
			 of obligationsObligations issued under this paragraph shall be
			 in such forms and denominations, bear such maturities, bear interest at such
			 rate and be subject to such other terms and conditions as the Secretary shall
			 determine.
						(D)TreatmentAll
			 redemptions, purchases, and sales by the Secretary of obligations under this
			 paragraph shall be treated as public debt transactions of the United
			 States.
						(E)RepaymentAny
			 obligations issued under this paragraph shall be repaid, including interest,
			 from the Fund and shall be recouped from surcharges under subsection (e)(6)(B)
			 on premiums for reinsurance coverage provided under this section.
						(5)InvestmentThe
			 Secretary shall invest accumulated amounts in the Fund as the Secretary
			 considers advisable in obligations issued or guaranteed by the United
			 States.
					(6)Prohibition on
			 federal appropriationsExcept for amounts made available pursuant
			 to paragraph (4)(A) of this subsection and section 101(h), no Federal funds
			 shall be authorized or appropriated for the Fund or for carrying out the
			 reinsurance liquidity protection program under this section.
					103.Post-catastrophe
			 market stabilization program for liquidity loans
				(a)PurposesThe
			 purposes of this section are to establish a program—
					(1)to expedite the
			 payment of claims under State catastrophe insurance programs and better assist
			 the financial recovery from significant natural catastrophes by authorizing the
			 Secretary to issue loans for such purposes; and
					(2)to promote the
			 availability of private capital to provide liquidity and capacity to State
			 catastrophe insurance programs and to augment the efforts of such
			 programs.
					(b)Liquidity
			 loansThe Secretary may make liquidity loans under this section
			 to State plans for the purposes of this section, and shall have the powers and
			 authorities necessary to make such loans, subject to the requirements of this
			 section.
				(c)Conditions for
			 loan eligibilityA loan under this section may be made to a State
			 plan only if—
					(1)the plan has a
			 capital liquidity shortage, in accordance with regulations that the Secretary
			 shall establish, such that the obligations of the plan resulting from a covered
			 event exceed the amount of cash available to the plan to pay covered
			 losses;
					(2)the plan cannot
			 access capital in the private market at a cost lower and for similar duration
			 than that provided under a loan under this section, as determined by the
			 Secretary; and
					(3)(A)the plan is an eligible
			 State plan; and
						(B)the loan complies with the
			 requirements under subsection (e).
						The
			 Secretary may not require an eligible State plan to purchase reinsurance
			 coverage made available under the program under section 102 to be eligible for
			 a liquidity loan under this section.(d)States with
			 eligible state plans
					(1)ContractsThe
			 Secretary may enter into contracts with eligible State plans to carry out the
			 purposes of this section by providing for liquidity loans for such plans, as
			 the Secretary may deem appropriate.
					(2)Eligible state
			 plan pre-certificationThe Secretary shall establish procedures
			 and standards for State plans to apply to the Secretary at any time for
			 pre-certification (and recertification) as eligible State plans, which
			 procedures and standards shall provide as follows:
						(A)The Secretary
			 shall administer the pre-certification (and recertification) of State plans as
			 eligible State plans.
						(B)State plans that
			 are pre-certified as eligible State plans may enter into contracts described in
			 paragraph (1).
						(3)Interest
			 rateSubject to subsection (h), a liquidity loan made under this
			 section to an eligible State plan shall bear interest at an annual rate to be
			 established by the Secretary, in consultation with the Commission, which shall
			 be equal to the rate of interest on State and local government series
			 securities have the same duration as the liquidity loan outstanding as of the
			 date the loan is made.
					(4)Mandatory
			 assistance for eligible state plansThe Secretary shall, upon the
			 request of an eligible State plan and subject to paragraphs (1) and (2) of
			 subsection (c), make a loan for such plan in the amount requested by such plan
			 (subject to the limitations under subsection (f)).
					(e)States without
			 eligible state plans
					(1)AuthoritySubject
			 to subsection (c), the Secretary may make a liquidity loan under this section
			 to a State plan that is not an eligible State plan, but only if the Secretary
			 determines that—
						(A)the loan is
			 necessary to avoid a capital shortfall; and
						(B)the provisions
			 providing for repayment of the loan are comparable in providing protection to
			 taxpayers as provisions providing for repayment of liquidity loans under this
			 section by eligible State plans.
						(2)Interest
			 rateSubject to subsection (h), a liquidity loan made under this
			 section to a State plan that is not an eligible State plan shall bear interest
			 at an annual rate that exceeds the rate required under subsection (d)(3) for a
			 loan made to an eligible State plan. Such rate shall be determined in
			 accordance with a schedule of interest rates, which shall be established by the
			 Secretary and shall provide lower rates for loans to State plans that comply
			 with more of the requirements for eligible State plans under section 102(d) and
			 higher rates for loans to State plans that comply with fewer of such
			 requirements.
					(f)AmountThe
			 principal amount of a liquidity loan under this subsection may not exceed the
			 difference between the applicable attachment point as determined by the
			 Secretary in section 102(f)(2) and the amount of funds the eligible State plan
			 had to pay losses at the time of the covered event for which the loan is
			 made.
				(g)UseAmounts
			 from a liquidity loan under this section may be used only to pay losses covered
			 by the State plan to which the loan is made.
				(h)Exception to
			 interest rate limitationIn the case of liquidity loan under this
			 section made pursuant to a large covered event that occurs early in the
			 existence of a State plan, the Secretary may charge an interest rate for the
			 loan that allows the State plan to repay the loan and interest without causing
			 significant increases in the cost of insurance for covered events in the
			 covered State or States.
				(i)Premiums under
			 state plan
					(1)Determination of
			 actuarially sound premiumsIn making a request for a liquidity
			 loan under this section, a State plan shall determine, and the Secretary, in
			 consultation with the Commission, shall approve, a premium amount for the
			 coverage layer under the State plan for which the liquidity loan is sought that
			 is actuarially sound.
					(2)Chargeable
			 premiumsUnless otherwise provided by the Secretary, a State plan
			 shall charge, for the coverage layer under the State plan for which the
			 liquidity loan is made an annual premium, for coverage during the period that
			 begins upon the making of the liquidity loan and ends upon full repayment of
			 the loan, in an amount that is not less than 150 percent of the actuarially
			 sound premium determined pursuant to paragraph (1).
					(j)Repayment of
			 loans
					(1)In
			 generalAny liquidity loan made under this section to a State
			 plan shall be repaid solely through premiums charged by such plan in accordance
			 with subsection (i)(2), unless alternative arrangements have been made pursuant
			 to paragraph (3). The Secretary, in consultation with the Commission, shall
			 determine the expected duration of each loan and monitor repayment of such
			 loans.
					(2)Amount of
			 paymentTo repay a liquidity loan under this section, the State
			 plan shall pay to the Fund, from all amounts collected for the coverage layer
			 referred to in subsection (i)(2) during the period referred to in such
			 subsection, an amount equal to a minimum of 100 percent of the actuarially
			 sound premium determined under subsection (j)(1) for such coverage layer, and
			 shall retain the remainder of such amount collected to build reserves for
			 future events, or such other amount or percentage of such amounts as the
			 Secretary, in consultation with the Commission and State plans, determines is
			 appropriate.
					(3)Other
			 optionsA State plan may petition the Secretary for other
			 repayment terms, including repayment from sources such as dedicated State sales
			 taxes or other means, and the Secretary may, in consultation with the
			 Commission, agree to such other terms.
					(k)RegulationsThe
			 Secretary shall issue any regulations necessary to carry out the program under
			 this section.
				104.Termination
				(a)In
			 generalExcept as provided in subsection (b), the Secretary may
			 not—
					(1)provide any new
			 reinsurance coverage under section 102 that covers any period after the
			 expiration of the 20-year period beginning on the date of the enactment of this
			 Act; or
					(2)make any new
			 liquidity loan under section 103 having a term to maturity that concludes after
			 the expiration of such 20-year period.
					(b)ExtensionIf
			 upon the expiration of the period under subsection (a) the Secretary, in
			 consultation with the Commission, determines that continuation of the program
			 for reinsurance coverage under section 102 or for liquidity loans under section
			 103 is necessary or appropriate to carry out the purposes this Act because of
			 insufficient growth of capacity in the private homeowners insurance market, the
			 Secretary shall continue to make such coverage and loans available and
			 subsection (a) shall be applied by substituting 25-year period
			 for 20-year period each place such term appears.
				(c)RepealEffective
			 upon the first date that reinsurance coverage under section 102 is no longer
			 available or in force and that liquidity loans under section 103 are no longer
			 available or outstanding, pursuant to subsection (a) or (b), this Act (except
			 for this section) is repealed.
				(d)Deficit
			 reductionThe Secretary shall pay into the General Fund of the
			 Treasury any amounts remaining in the Fund upon the repeal of this Act under
			 subsection (c).
				IICATASTROPHE
			 READINESS, CITIZEN AND COMMUNITY PREPAREDNESS, AND MITIGATION
			201.National
			 Readiness, Preparedness, and Mitigation Committee
				(a)EstablishmentThere
			 is established a National Readiness, Preparedness and Mitigation Committee (in
			 this section referred to as the Committee).
				(b)MembersThe
			 Committee shall consist of 9 members appointed by the Secretary of Housing and
			 Urban Development or the Secretary’s designee, as follows:
					(1)Three individuals
			 from nationally recognized organizations representing State or local
			 catastrophe response providers or catastrophe management professionals.
					(2)Three individuals
			 representing nationally recognized non-profits active in catastrophe
			 preparedness and response.
					(3)Three individuals
			 representing nationally recognized organizations with expertise in contingency
			 planning, residential construction, building code development and
			 implementation, and land use policy.
					(c)Terms
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), each member
			 of the Committee shall be appointed for a term of 3 years.
					(2)Initial
			 membersOf the members initially appointed to the
			 Committee—
						(A)one member
			 appointed under each of paragraphs (1), (2), and (3) of subsection (b) shall be
			 appointed for a term of 1 year;
						(B)one member
			 appointed under each of paragraphs (1), (2), and (3) of subsection (b) shall be
			 appointed for a term of 2 years; and
						(C)one member
			 appointed under each of paragraphs (1), (2), and (3) of subsection (b) shall be
			 appointed for a term of 3 years.
						(3)VacanciesA
			 member appointed to fill an unexpired term shall serve the remainder of that
			 term.
					(4)TerminationIn
			 the event that the Committee terminates, all appointments shall
			 terminate.
					(d)Prohibition of
			 compensation; reimbursementMembers of the Committee shall
			 receive no compensation by reason of their service on the Committee, but shall
			 be reimbursed as provided by rules and by-laws established by the National
			 Commission on Natural Catastrophe Preparation and Protection established under
			 section 101.
				(e)DutiesThe
			 members of the Committee shall administer the program under subsection (f) and
			 conduct oversight of the program and activities under such program.
				(f)Readiness,
			 preparedness, and mitigation grant program
					(1)Allocation of
			 amountBeginning upon the expiration of the 12-month period that
			 begins on the date of the enactment of this Act, the Secretary shall ensure
			 that, to the extent provided in appropriation Acts, approximately 35 percent of
			 the annual net investment income of the Fund under sec. 102(g), but not less
			 than $15,000,000, and not more than 20 percent of the premium charged for
			 reinsurance coverage under section 102 in any given year, shall be used for
			 grants to States, units of local government, nonprofit organizations, and other
			 appropriate public and private entities to develop, enhance, or maintain
			 programs and initiatives to improve and maintain catastrophe response, citizen
			 preparedness and protection, and prevention and mitigation of losses from
			 natural catastrophes.
					(2)Program
			 elementsThe amounts made available under paragraph (1) shall be
			 allocated for each of the following purposes in equal amounts:
						(A)Catastrophe
			 response readinessFor catastrophe response readiness programs,
			 which shall include national initiatives that develop, enhance, or maintain the
			 capacity of a public safety agency or other organization to be better prepared,
			 equipped, and trained to respond to natural catastrophes.
						(B)Citizen and
			 community preparednessFor citizen and community preparedness,
			 which shall include programs and initiatives, such as those offered by the
			 American Red Cross, to improve education and training to ensure that citizens
			 and organizations in their community are better prepared for natural
			 catastrophes.
						(C)Prevention and
			 mitigationFor prevention and mitigation of loss from natural
			 catastrophes, which shall include methods to reduce loss of life and property,
			 including appropriate measures to—
							(i)encourage
			 awareness of the risk factors and what steps can be taken to eliminate or
			 reduce them;
							(ii)identify location
			 of risks, by giving careful consideration to the natural risks for the location
			 of the property and providing that information to the builder, developer and
			 homeowner; and
							(iii)provide for
			 construction relative to the risk and hazards, including—
								(I)establishment and
			 adoption of State, or locally mandated building codes, as amended by the
			 governing body;
								(II)adequate
			 enforcement of the building codes; and
								(III)focusing on
			 prevention and mitigation for existing homes, with an emphasis on how
			 structures can be retrofitted cost-effectively to make them compliant with
			 building codes.
								(g)Continuous
			 improvement, coordination and integrationThe National Commission
			 on Natural Catastrophe Preparation and Protection established under section 101
			 shall work with eligible State plans and the Committee to continuously improve,
			 coordinate, and integrate catastrophe readiness, citizen and community
			 preparedness, and loss prevention and mitigation at the local, State, regional,
			 and national levels.
				
